DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,992,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method performed by the patented apparatus.
Current application
Patent#10,992,164
Claim1:
A method for energizing an electric system, comprising:
applying an energizing trigger to a first battery subassembly;
in response to the energizing trigger, connecting the first battery subassembly in series to a second battery subassembly via a current-limiting path;
delivering electric power from the first and second battery subassemblies connected in series via the current-limiting path to energize a system controller; and
once the system controller is energized, connecting the first battery subassembly in series
to the second battery subassembly via a non-current-limiting path.
Claim 1:
An electric system, comprising: a first battery subassembly; a second battery subassembly; an interrupter adapted for connecting the first and second battery subassemblies in series, the interrupter comprising a switched current-limiting path in parallel with a switched non-current-limiting path; and a system controller electrically connected to the first battery subassembly and to the second battery subassembly; and the first battery subassembly being adapted for causing closing of the switched current-limiting path in response to an energizing trigger being applied to the electric system; and the system controller being adapted for causing closing of the switched non-current-limiting path in response to being energized by the first and second battery subassemblies.
Claim 2:
The method of claim 1, wherein the first and second battery subassemblies provide a nominal system voltage when connected in series.
Claim 14:
The electric system of claim 1, wherein: the first and second battery subassemblies provide a nominal system voltage when connected in series; the electric system further comprises a voltage converter adapted for converting the nominal system voltage to a control voltage, the nominal system voltage being greater than the control voltage; and the system controller is adapted for being energized with the control voltage.


Claim 3:
The method of claim 2, further comprising:
converting the nominal system voltage to a control voltage, the nominal system voltage being greater than the control voltage; and
energizing the system controller with the control voltage.
Claim 14:
The electric system of claim 1, wherein: the first and second battery subassemblies provide a nominal system voltage when connected in series; the electric system further comprises a voltage converter adapted for converting the nominal system voltage to a control voltage, the nominal system voltage being greater than the control voltage; and the system controller is adapted for being energized with the control voltage.
Claim 4:
The method of claim 3, wherein the electric system comprises a motor and a motor controller, the method further comprising:
energizing the motor controller with the control voltage; and
delivering electric power from the motor controller to the motor at the nominal system voltage.
Claim 15:
The electric system of claim 14, further comprising: a motor; and a motor controller adapted for being energized with the control voltage and for delivering electric power from the first and second battery subassemblies to the motor at the nominal system voltage; wherein the motor is an AC motor; and wherein the motor controller is an AC motor controller further comprising an inverter adapted for converting the nominal system voltage into an AC voltage and for delivering electric power from the first and second battery subassemblies to the AC motor at the AC voltage.
Claim 5:
The method of claim 4, wherein the motor is an AC motor, the method further comprising:
energizing the motor controller with the control voltage;
converting the nominal system voltage into an AC voltage; and
delivering electric power from the motor controller to the AC motor at the AC voltage.
Claim 15:
…wherein the motor is an AC motor; and wherein the motor controller is an AC motor controller further comprising an inverter adapted for converting the nominal system voltage into an AC voltage and for delivering electric power from the first and second battery subassemblies to the AC motor at the AC voltage.
Claim 6:
The method of claim 5, wherein:
the AC motor is a multi-phase motor; and
the electric power is delivered to the multi-phase motor at a multi-phase AC voltage.
Claim 16:
The electric system of claim 15, wherein: the AC motor is a multi-phase motor; and the inverter is adapted for delivering electric power from the first and second battery subassemblies to the multi-phase motor at a multi-phase AC voltage.




Claim 7:
The method of claim 1, wherein:
the first battery subassembly comprises a first battery module connected in series to a second battery module; and
the second battery subassembly comprises a third battery module connected in series to a
fourth battery module.
Claim 5:
The electric system of claim 1, wherein: the first battery subassembly comprises a first battery module connected in series to a second battery module; and the second battery subassembly comprises a third battery module connected in series to a fourth battery module.
Claim 8:
he method of claim 7, wherein the energizing trigger is applied to the first battery module, the method further comprising successively cascading the energizing trigger from the first battery module to the second, third and fourth battery modules.
Claim 7:
The electric system of claim 6, wherein: the second battery module comprises a second BMS; the third battery module comprises a third BMS; the fourth battery module comprises a fourth BMS; the first BMS is adapted for cascading the energizing trigger to the second BMS; the second BMS is adapted for cascading the energizing trigger to the third BMS; the third BMS is adapted for cascading the energizing trigger to the fourth BMS; and at least one of the first, second, third and fourth BMSs is communicatively coupled to the system controller and is adapted for informing the system controller of the energizing trigger.
Claim 9:
The method of claim 7, wherein connecting the first battery subassembly to the second battery subassembly is controlled by the first battery module.
Claim 1:
…an interrupter adapted for connecting the first and second battery subassemblies in series, the interrupter comprising a switched current-limiting path in parallel with a switched non-current-limiting path…the first battery subassembly being adapted for causing closing of the switched current-limiting path in response to an energizing trigger being applied to the electric system;
Claim 10:
The method of claim 1, wherein the current-limiting path is in parallel with the non- current-limiting path, the method further comprising closing a service switch in series with the current-limiting and non-current-limiting paths.
Claims 1+claim 3:
…an interrupter adapted for connecting the first and second battery subassemblies in series, the interrupter comprising a switched current-limiting path in parallel with a switched non-current-limiting path…
Claim 3:
The electric system of claim 1, wherein the interrupter further comprises a service switch.

Dependent claims 12-17 are also rejected in view of claims 1-17 of the patented application.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art. The prior art does not disclose “…in response to the energizing trigger, connecting the first battery subassembly in series to a second battery subassembly via a current-limiting path; delivering electric power from the first and second battery subassemblies connected in series via the current-limiting path to energize a system controller..” in addition to the remaining limitations of independent claim 1.  The examiner found ANG et al. (US 2014/0343776 A1, hereinafter ANG) and NODA et al. (US 2015/0037656 A1, hereinafter NODA) to be the closest prior art of record. ANG discloses a vehicle power system comprising a first battery assembly and a second battery assembly connected in series  via a switch activated path and the battery assembly is connected to the vehicle system via a current limited path during a vehicle start to prevent inrush current and to activate a non current limited path after a pre-charging is completed. NODA discloses a vehicle power supply system comprising a first battery assembly and second battery assembly connected in series via a service disconnect switch which is used to break the circuit when maintenance is being conducted. However neither reference not their combination discloses the above missing limitations and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ANG and NODA such that the current limiting path is connected between the first battery assembly and the second battery assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859